Citation Nr: 0713381	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1972.  Service in Vietnam is evidenced of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

Procedural history

The veteran's September 1996 claim for neuropathy (to include 
as secondary to Agent Orange exposure) was denied in an 
unappealed December 1996 RO rating decision.  

In the March 2004 rating decision, the RO denied the 
veteran's March 2003 claim, finding that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran disagreed and timely appealed.  

In February 2007, the veteran and his representative 
participated in a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's claims folder.

Issue not on appeal

The veteran's July 2005 claim for entitlement to service 
connection for diabetes was denied in an October 2006 rating 
decision.  The record does not indicate that the veteran has 
appealed that decision.  Thus, the issue is not in appellate 
status and will not be addressed any further herein.  See 
38 U.S.C.A. § 7105 (West 2002).



FINDINGS OF FACT

1.  A December 1996 VA rating decision determined that the 
veteran was not entitled to service connection for 
neuropathy.

2.  Evidence submitted since the December 1996 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying the veteran's 
claim of entitlement to service connection for neuropathy is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2006).

2.  Since December 1996, new and material evidence has not 
been received, and the previously denied claim of entitlement 
to service connection for neuropathy is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for neuropathy, both directly and secondarily 
through presumed exposure to Agent Orange. 

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for neuropathy was 
denied in an unappealed December 1996 rating decision.  Under 
such circumstances, the Board must determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for peripheral neuropathy, the VCAA is applicable to the 
extent indicated immediately below.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a VCAA letter dated June 2004 
that he was notified on January 3, 1996, that a previous 
claim for service connection for peripheral neuropathy was 
denied, that the appeal period for that decision expired and 
that the decision was final.  He was further informed in the 
VCAA letter that to establish a claim for entitlement to 
service connection for a disability that has been previously 
denied, he had to submit "new and material evidence."  In 
addition, the June 2004 letter informed the veteran that:

To qualify as new, the evidence must be submitted 
to VA for the first time.  In order to be 
considered material evidence, the additional 
information must relate to an unestablished fact 
necessary to substantiate your claim.  New and 
material evidence must raise a reasonable 
possibility, that when considered with all the 
evidence of record (both new and old), that the 
conclusion would change.  The evidence can' simply 
be redundant (repetitive) or cumulative of that 
which we had when we previously decided your claim. 

See June 2004 VCAA letter, page 1.  In essence, and as is 
discussed in more detail below, the notice tracks the 
language of 38 C.F.R. § 3.156 (2006).  

The veteran was informed in the June 2004 letter that VA 
would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
and that VA would provide a medical examination if it was 
deemed necessary to substantiate his claim.

The veteran was further informed that VA would, on the 
veteran's behalf, attempt to obtain relevant records not held 
by a Federal agency, to include employment records and 
private medical records, so long as he provided sufficient 
information to allow VA to obtain them.  



The June 2004 VCAA letter also stated that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.  

Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

The June 2004 VCAA letter thus satisfied the requirements of 
Kent v. Nicholson, 
20 Vet. App. 1 (1996) [the notice provisions of the VCAA 
apply to claims to reopen].  As was discussed above, the 
veteran was specifically informed of the legal requirements 
for reopening his claim. 
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veteran Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current existence of a disability, are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As discussed above, 
the veteran was properly notified of his duties and those of 
VA with regard to this essential element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, were specifically addressed in 
a March 2006 VCAA letter.  
The veteran was specifically informed what criteria VA uses 
to determine degree of disability and an effective date.  For 
those reasons, the Board finds that the veteran has received 
proper notice in accordance with Dingess.  In any event, 
because he claim is not being reopened these two elements are 
moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  See 38 
U.S.C.A. § 5103A (West 2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf pertaining to 
the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in a video 
teleconference hearing before the undersigned VLJ in February 
2007.

The Board will therefore proceed to a decision.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to herbicide agents during military 
service, certain listed diseases shall be service connected.  
In particular, service connection may be granted for acute 
and subacute peripheral neuropathy; that is transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. §§ 3.307, 3.309(e) 
(2006).
Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for neuropathy was 
denied in an unappealed December 1996 VA rating decision.  
Accordingly, the Board must determine whether new and 
material evidence has been received which is sufficient to 
reopen the claim.

The "old" evidence 

The record at the time of the original December 1996 RO 
decision included the veteran's service medical records and 
service department records, which indicated that he served in 
Vietnam from September 1967 to April 1969 and from October 
1970 to December 1970.  

Pertinent entries in the service medical records included a 
January 25, 1968, entry indicating that the veteran 
complained of "paresthesias, numbness, and heaviness, right 
arm, from shoulder to fingers."  The veteran's November 1972 
separation physical examination report does not indicate that 
he complained of any physical symptom that could be 
interpreted to be relevant to his present claim.

The December 1996 record also included VA outpatient and 
medical examinations dated September 1973 through October 
1993.  None of the VA medical records contained a diagnosis 
of neuropathy, or any complaints from the veteran or other 
suggestion that such existed.

The December 1996 rating decision indicated the following 
conclusions:

There is no basis in the available evidence of 
record to establish service connection for the 
claimed condition.  The evidence of record does not 
show that the claimed condition exists now and that 
it was incurred in service . . . .

In sum, the RO denied the claim because there was no evidence 
showing a current diagnosis of neuropathy and no medical 
nexus evidence, Hickson elements (1) and (3).  Element (2) 
was evidently conceded based on the veteran's presumed 
exposure to herbicides in Vietnam as well as the one service 
medical record entry in January 1968 concerning paresthesias 
and numbness of the right upper extremity.    

The veteran was informed of the decision and of his appeal 
rights via a letter from the RO dated January "1996".  [The 
date of the letter was actually January 3, 1997.]  The 
veteran did not appeal the rating decision. 

Additionally received evidence

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Board must therefore evaluate the 
additionally received evidence in order to determine whether 
raises a reasonable possibility of substantiating the claim 
as to each of the elements which were lacking in 1996, namely 
current disability and medical nexus.  

Additionally submitted evidence includes a letter dated 
February 5, 1993 from Dr. R.T., which indicates that Dr. R.T. 
diagnosed the veteran with "diffuse motor and sensory 
neuropathy of both median and ulnar nerves."  The new 
evidence also includes an October 2003 VA examination which 
indicates the veteran "has neuropathies involving his upper 
extremities with slowed conduction studies."  Finally, the 
new evidence includes a February 5, 2007 letter from Dr. 
S.F., who states that he has treated the veteran since 2004 
and confirms the diagnosis of peripheral neuropathy.  [The 
Board notes that the veteran's representative has waived RO 
consideration of the February 2007 letter.]

A component of the December 1996 rating decision was that the 
evidence did not show a then current diagnosis of neuropathy, 
element (1).  The newly submitted medical evidence shows a 
current diagnosis of neuropathy.  This evidence is new and 
material as to the first element of service connection.

Turning to the third element, medical nexus, there has been 
added to the record no competent medical nexus opinion.  The 
report of a January 2005 VA peripheral nerves exam suggests 
that that there is no connection between the veteran's 
military service and his current neurological symptomatology.  
This is not new and material evidence.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].

The February 2007 report of Dr. S.F. also does not provide a 
nexus opinion.  
The report stated that the veteran "was told in the past 
that this neuropathy was secondary to agent orange 
exposure."  Significantly, Dr. S.F. did not himself offer 
any opinion as to the cause of the veteran's neuropathy.  

It is clear that the source of Dr. S.F.'s rather vague 
comment was the veteran himself.  In essence, in this and 
other recent statements the veteran is providing his own 
opinion that his neuropathy is related to his military 
service.  Such statements are essentially reiterative of 
statements previously made by the veteran are therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that a lay person 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding etiology. In 
Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court specifically stated 
that laypersons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, the evidence submitted since the December 1996 
rating decision does not raise a reasonable possibility of 
substantiating the claim as to element (3), medical nexus.  
See 38 C.F.R. § 3.156(a) (2006).  Because the additionally 
submitted evidence is not new and material as to this 
element, the claim may not be reopened.  See Evans, supra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the claim of entitlement to service 
connection for neuropathy may not be reopened.  The benefits 
sought on appeal remain denied.

Additional comments

In a July 2004 statement, the veteran contended that the 
Ninth Circuit Court of Appeal's decision in Nehmer v. United 
States Veterans' Administration, 284 F.3d 1158 (9th Cir. 
2002) should be applied in this case.  The Board notes that 
the issue in the Nehmer cases involved the designation of an 
effective date for disability compensation.  Since the 
Board's decision denies service connection, there is no 
effective date to be designated.  Thus, the Board determines 
that Nehmer is not applicable.

As has been discussed above, there is no duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board specifically 
notes that the veteran was informed in letters dated 
September 1996, July 2003, March 2004, and June 2004 that he 
should submit any and all evidence in support of his claim to 
VA.  The Board further notes that several letters with 
similar information were sent to Congressional 
representatives who inquired of VA regarding the status of 
the veteran's claim.  Finally, the Board notes that the 
veteran has been represented throughout the pendency of his 
claim by a service organization and has enjoyed the services 
of a very competent representative to assist him in 
developing his claim.  

Ultimately, it is a claimant's responsibility to support a 
claim for VA benefits.  
See 38 U.S.C.A. § 5107(a) (West 2002).  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim should he desire to do 
so in the future.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  In particular, it is incumbent upon him to submit to 
VA a medical opinion which indicates that his current 
neuropathy is related to his military service.
  

ORDER

The veteran's claim of entitlement to service connection for 
neuropathy is not reopened.  The benefits sought on appeal 
remain denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


